Citation Nr: 1624211	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967, including service in the Republic of Vietnam.  He died in January 2011, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction over the appeal is currently with the VA Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 correspondence, the appellant requested a videoconference hearing at a local VA Regional Office.  In accordance with this request, the appellant must be provided an opportunity to present testimony during a hearing with a member of the Board.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing.  The appellant should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the file.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




